Title: To John Adams from John Trumbull, 25 February 1793
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford Feby. 25th. 1793.

You will easily believe that none of your Friends rejoice more heartily than myself, in the Decided Majority, which has secured your Re-election. In  spite of calumny, art & intrigue, you have the firm support of Ten States. I congratulate you on the event, but still more congratulate my Country. For nothing can be more favorable to our future prospects than to find, that one of the firmest friends of an efficient government in the states, is so generally supported against all the efforts of Faction, & the exertions of the Demagogues of Anarchy.
I had the honor of yours of the 31st. Ulto. It contains a hint admirably suited to humorous, & I hope useful Satire. I shall probably make use of it in that way. I have made some enquiries concerning the certainty of the facts, and the nature of the non-descript Animals, which are Satisfactory on both points. I have never written in the Echo. It is the production of some young Geniuses in this vicinity, whom I am pleased to encourage & patronize. The American is wholly mine. I undertook it for the purpose of communicating to the public some important facts, of which they were generally ignorant, at least in their quarter. I have reason to believe the Essays have made some impression. Col. Wadsworth can probably furnish you with all the numbers, if you have not seen them. You may trust him as an open & sincere friend.
We hear the Secretary of State is about to resign. Can he no longer "Ride in the whirlwind and direct the Storm," which himself has raised? Or does he hope to return in the more formidable character of a Senator or Representative hereafter? Or has the President been so irritated by the illiberal abuse, which the Faction have, with so little policy, poured out against him, as to hint the propriety of retiring from office?
Hamilton at present appears to triumph over his Enemies. Is there any danger that the next Congress will overthrow any of the present measures of Government. Will even the Leaders of the Opposition dare to vote in Congress in conformity with the virulent attacks, they make in the Gazettes? I was pleased to see, that on the Petition of the late Army, they were left alone on bare ground.
In this part of the union, all is Peace, tranquillity & satisfaction. The Citizens & Citesses of Boston, their civic feasts & Liberty-stump, are only matter of merriment. Indeed the Jest is grown stale, and we are already tired with laughing at them.
You see Sir, that I have nothing to communicate, & have made this mostly a letter of Enquiry. You will answer as many of my catechetical Questions, as in your Wisdom you shall judge proper—And in the mean time believe me to be with the greatest   / Your most Obedt. Servt.

John Trumbull